Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 9/7/2022.  
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Burke (US 2016/0251248 in IDS) as evidenced by Nicholson (US 2016/0053601).
Regarding claim 1, Burke teaches a treatment apparatus for wastewater comprising a decompression/flash stripping unit (A), an alkaline agent addition facility capable of adding a high pH agent (high pH recycle), and an ammonia stripping facility downstream of the alkaline agent addition facility (B C) (Figs. 4-5 and [0054]-[0058]).
It is Examiner’s position that one skilled in the art would understand that a flash unit as taught in Burke receives a stream at a higher pressure and flashes the stream to a lower pressure (see Nicholson [0017]-[0024] for more detailed description of how flashing works in the art).
It is noted that the specific fluid being treated and the specifics of how the apparatus is operated (type of fluid treated, specific pH, exact pressure, intended function of the decompressing the fluid being treated (stripping carbon dioxide) etc. are not given patentable weight as “Apparatus claims cover what a device is, not what a device does” (emphasis in original) Hewlett-Packard v. Bausch & Lomb Inc. 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 2, Burke teaches that the flash stripping unit comprises an interior space (inherent to a flash stripping unit), a wastewater inlet, an alkaline agent inlet, and a wastewater outlet (Figs. 4-5 and [0054]-[0058]).
Regarding claim 3, it is submitted that the flash stripper is capable of being operated at pressures equal to or higher than atmospheric pressure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke (US 2016/0251248 in IDS) as evidenced by Nicholson (US 2016/0053601) in view of Burke (US 6,866,779 hereinafter `779).
Regarding claim 4, while Burke teaches that pH values for stripping ammonia should be optimized ([0054]) and the alkaline agent addition facility being configured to add the alkaline agent to the flash unit/decompression unit and not into a pipe connecting the decompression unit to the ammonia stripping facility as claimed. `779 teaches that an alkaline agent (26) can be added to the piping immediately before the stripping unit or to the stripper itself (Fig. 1 and C4/L61-67). As such, one skilled in the art would have found it obvious to provide additional alkaline agent addition points, such as in the piping before the ammonia stripping facility, in order to ensure the desired pH for the stripping step. 

Claim(s) 5-6,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke (US 2016/0251248 in IDS) as evidenced by Nicholson (US 2016/0053601) in view of Nanjundiah (US 2008/0003507).
Regarding claims 5-6, Burke teaches controlling the pH via addition of an alkaline agent but fails to teach a pH meter located after the stripping facility and a control device configured to control the amount of alkaline agent based on the pH level. Nanjundiah teaches that in controlling the pH of a stream being treated by a stripping column, an alkaline agent addition facility adds an alkaline agent to the feed, the feed is stripped, and the pH is measured downstream of the stripper (the pH sensor is generally located along recirculating connection 216), and a controller (PLC system) controls the amount of alkaline agent based on the pH sensor ([0040]-[0042]). As such, one skilled in the art would have found it obvious to provide a pH sensor after the stripping facility in order to monitor the pH of the fluid being treated and adjust the amount of alkaline agent added based on the readings of the pH sensor. 
It is noted that the specific pH is an operational parameter and Burke teaches that it is desirable to have the pH between 8-9. 

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke (US 2016/0251248 in IDS) as evidenced by Nicholson (US 2016/0053601) in view of Nishikawa et al. (US 2017/0341951).
Regarding claims 7-10, Burke teaches a generic stripping gas with the only example being air and as such fails to teach the ammonia stripping facility including a heating facility capable of injecting a hot gas/steam into the wastewater. Nishikawa teaches that in stripping ammonia, a known stripping gas is steam and that due to the addition of steam, the temperature of the stream being treated is increased thereby performing a heat exchange (Fig. 1l; [0012]-[0015], and [0107]). As such, one skilled in the art would have found it obvious to provide a heating means in the form a steam as the stripping gas as claimed in order to efficiently strip the wastewater of ammonia in a known manner with a reasonable expectation of success in doing so. It is noted that the ammonia stripping means/heating facility would be designed as the one in Nishikawa, which includes a tower container, an inlet for wastewater (L1), a heating part (steam injector), a wastewater outlet (L3 L5), and a gas outlet (L4) (Fig. 1). 

Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. Applicant argues that as Burke is silent on the flash stripping/decompression means stripping carbon dioxide, Burke cannot anticipate said claim. As discussed above, the present claims are directed to an apparatus. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Further, the results of how certain structures/elements treats a fluid being treated is dependent on the fluid being treated. Case law is clear that a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Burke teaches the claimed elements and the resulting stripping of carbon dioxide is an effect of the pressure being reduced by the decompression facility on a specific fluid being treated. Applicant’s own specification states “The reduction in pressure of the wastewater in the interior space 11a facilitates the stripping of carbonic acid contained in the wastewater to the gas phase as carbon dioxide” ([0036]). As such, during normal operation of the decompression facility, the stripping carbon dioxide effect is expected based on Applicant’s disclosure. It is Examiner’s position that the decompression facility in Burke is capable of stripping carbon dioxide if a fluid containing excess carbon dioxide is being treated as the claim merely recites an effect of dropping the pressure (In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F.Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777